﻿The brutal attacks on the
United Nations Mission in Baghdad are beyond
comprehension. I condemn them in the strongest
possible terms. The perpetrators of such crimes must be
brought to justice. We must renew our efforts to bolster
respect for humanitarian principles. It is unacceptable
that United Nations personnel are unable to conduct
humanitarian relief operations without risking their
lives. It is unacceptable that United Nations personnel
are denied access to people in distress.
On behalf of the people of Norway, I wish to
express my respect and admiration to all United
Nations workers who are doing what they can to help
in Iraq and other zones of conflict and danger.
Unless the security needs in Iraq are met,
valuable time on the road to political stability,
democracy and economic and social development will
be lost. Without a safe and secure environment, the
United Nations is unable to help Iraq along that road. I
deplore the political assassinations of religious and
political leaders in Iraq.
Now we must focus our attention on what is
needed to rebuild Iraq. Norway is participating in
international efforts to stabilize and rebuild Iraq for the
benefit of the Iraqi people. Our aim is to help the
people of Iraq regain control of their own destiny, to
help them build a future of freedom and justice and a
life in peace with their neighbours.
The United Nations should play a key role in
setting the benchmarks and guiding the political
process towards the early restoration of Iraq’s
sovereignty and the transfer of power to an Iraqi
government. A carefully considered timeframe must be
drawn up. We must also make sure that the tasks that
we decide for the United Nations in Iraq are realistic
and achievable.
Terrorism is a dark force, which targets the very
values and norms upon which the United Nations
Charter is based. An overwhelming majority of
Member States have joined forces to fight it, and we
have taken some important steps together. We need to
strengthen the role of the United Nations in multilateral
disarmament, arms control and non-proliferation. We
need to agree on strong and effective regimes that can
provide reliable protection against weapons of mass
destruction.
A week ago, world leaders and the Secretary-
General sat down in New York at the invitation of
Norway to discuss ways to fight terrorism and the roots
of evil. They voiced their dedication to the fight
against terrorism, and their determination to place
humanity at the centre of that fight.
We want a United Nations that reaches out and
responds to the concerns of all Member States. It must
reach out and respond to the concerns of all
individuals, to the needs of men and women alike. We
need a world of equal opportunities, where all the
world’s human resources — and not only half of
them — are fully put to use. We have a vision of a
humane world where people can live in security and
dignity, free from poverty and despair. To live up to the
ideals enshrined in the Charter, the United Nations
must continue to give priority to human rights and
fundamental aspects of governance.
A culture of impunity for mass atrocities is
incompatible with human dignity and undermines long-
term security. The establishment of the International
Criminal Court is a historic turning point.
Fighting terrorism, strengthening human security,
working for development and preventing conflict are
challenges that are closely related. In the Millennium
16

Development Goals, we have pledged to halve the
proportion of people living in extreme poverty and to
reduce child mortality by two-thirds. We have pledged
to halve the proportion of people without access to safe
drinking water and basic sanitation.
Norway currently holds the chairmanship of the
Commission on Sustainable Development, and we are
committed to achieving real progress. It is crucial that
developing and developed countries and the private
sector all contribute. Development must be built on a
global partnership and on shared responsibilities.
Norway remains committed to the Doha Development
Agenda. We are confident that strengthening and
making full use of this multilateral framework is the
way to go. We will work hard to get the negotiations
back on track.
More often than not, the United Nations only
becomes engaged in earnest after armed conflict has
broken out. The reasons are many, but they are no
excuse for the loss of lives, the human misery and the
setbacks in development that are too often the high
price of collective inaction. Too often the main legacy
of a civil war is another civil war. Yet there are many
things we can do to prevent this from happening.
We can act to prevent economic conflict drivers
such as diamonds and other natural resources, from
fuelling and prolonging conflicts, and we can act to
curb the illegal trade in small arms. By fighting
poverty and promoting peace and development, we are
making the soundest investment possible in Africa. We
will assist the African Union and the New Partnership
for Africa’s Development (NEPAD) in their endeavours
towards economic and social development and political
stability in Africa.
Norway will continue working for peace and
stability in the Horn of Africa. The peace process
between Ethiopia and Eritrea is entering a crucial
phase. We urge both parties to stand by their
commitments and not hesitate now that they stand at
the threshold of lasting peace.
In the Sudan, important progress has just been
made. We urge the parties to step up their efforts and
reach a final settlement.
Over the last few years, the United Nations has
made considerable progress in peacekeeping. The
foundations for a new approach have been laid.
Notable results have been achieved in Kosovo, Sierra
Leone and Timor-Leste, as well as in reinforcing the
capabilities of the Department of Peacekeeping
Operations and strengthening the United Nations
Standby Arrangement System.
The United Nations Assistance Mission in
Afghanistan is facing a particularly challenging task.
Two years on, much has been achieved, but the
situation is still volatile. The safe and secure
environment needed for economic growth and full
implementation of the Bonn Agreement is not in place.
Many people are suffering from food shortages, and are
in need of assistance. Elections are due next year.
Women are not yet properly empowered. Unless we can
assure nation-wide security, the nation-building process
in Afghanistan will be at risk. A sustained international
presence will be necessary for the foreseeable future.
With NATO in command of the International
Security Assistance Force (ISAF), Norway as a NATO
member has an additional stake in the building of a
peaceful and prosperous future for the people of
Afghanistan. We have decided to make Afghanistan
one of our partner countries in development
cooperation.
In Sri Lanka the peace process has reached a
decisive juncture. We are hopeful that the parties will
soon be able to embark on negotiations towards an
interim administration for the North-East Province. It
is vital that the parties reach agreement and resume
direct peace negotiations within the timeframe
envisaged.
Development of the economic infrastructure is
equally important for all in Sri Lanka. In parallel with
dealing with the political process, the parties should
take care to proceed with the important task of
reconstruction and development.
Norway remains firmly committed to the role of
facilitator of the peace process between the
Government of Sri Lanka and the LTTE. We call on the
international community to engage in the efforts for
reconstruction and rehabilitation in Sri Lanka.
In Myanmar the Government has recently stated
its intention to invite the democratic opposition and the
ethnic minorities to take part in the building of a
national consensus. A good way to start would be to
release Aung San Suu Kyi immediately and without
conditions and thereby demonstrate the Government’s
17

sincere intentions. This might mean the beginning of a
new political era in Myanmar. Norway stands ready to
support efforts to make democratization an irreversible
process. We strongly support the role of the United
Nations and believe that the active involvement of
countries in the region will be vital to reaching a
solution.
The year 2003 has been a tragic one for Israelis
and Palestinians. Their acceptance of the road map for
peace boded well, but again violence and not politics is
determining the course of development. A political
solution is needed, building on a parallel process where
Israel takes significant steps to end the occupation, and
where the Palestinian Authority takes determined steps
to fight terror. The ultimate goal, in which we will not
lose faith, is that of two States — Israel and
Palestine — living side by side in peace and security.
Norway urges Israel to do its utmost to ease the
living conditions of the Palestinians. In our capacity as
chairman of the Ad Hoc Liaison Committee for
assistance to the Palestinian people, Norway remains
committed to rebuilding the Palestinian areas.
Norway also believes that the parties should avail
themselves of the assistance of the international
community and individual countries through
appropriate monitoring mechanisms.
The past year has been a trying one for the United
Nations. Multilateralism has come under pressure from
those who continue to question the primacy of the
United Nations and therefore look elsewhere for
solutions.
The answer to this challenge is to make the
United Nations more effective and thus more relevant
in dealing with issues at the top of the international
agenda. By increasing the relevance of the United
Nations we can increase its authority and legitimacy.
Norway shares the Secretary-General’s view that
Member States need to take a hard look at today’s
United Nations institutions and ask whether they are
adequate for the tasks we have before us.
The time has come to advance the issue of reform
of the Security Council. It is also time to agree on a
more relevant agenda for the General Assembly, the
Economic and Social Council and the Commission on
Human Rights. Norway puts emphasis on reforming the
work of the First Committee. We therefore welcome
the Secretary-General’s decision to appoint a high-level
panel to recommend concrete ways in which to
strengthen the functioning of the major bodies of the
United Nations and the relationships between them.
Norway, together with the Nordic countries, has a long-
standing commitment to reform. We stand ready to
assist in bringing the initiatives of the Secretary-
General to fruition.
The aims and ideals of the United Nations are as
relevant as ever — to maintain peace and security, to
reaffirm faith in fundamental human rights, to establish
conditions for justice and the international rule of law
and to promote economic and social development.
The world has changed since 1945, but the United
Nations has not changed with it. I urge Member States
to come together with a renewed sense of unity and
purpose, so that we can change our Organization in the
collective spirit that lies at the core of the Charter.






